Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew J. Patch on September 9, 2021.

The application has been amended as follows: 
In claim 21, lines 10-12, delete “linear polyethylene of high molecular weight and ethylene/propylene copolymer”, and substitute therefor  --- ethylene/propylene copolymer and synthetic wax --- .  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art, e.g., Suzuki and Jakubovic (WO 00/47182), teach cosmetic composition in the form of a solid water-in-oil emulsion comprising: a non-ionic alkyl phosphate; a base; a humectant; over 4% by weight of water based on the weight of the composition; 8 to 30% by weight, relative to the total weight of the composition, of a structuring agent selected from the group consisting of beeswax, candelilla wax, a mixture of ethylene/propylene copolymer and synthetic wax, a mixture of jojoba esters, polyglycerin-3, acacia decurrens flower wax, sunflower seed wax, an oily gellant, and mixtures thereof; and an oil; however either they contain more than 20% water (Jakubovic  Example VIII), or does not contain a base (Jakubovic Example Xa).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.